DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12- 31 are  allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art applied,  Vucak et al (WO 2012/126600 A2, the examiner uses equivalent English translation provided by US 9,707,734 B2) in view of Vucak et al (WO 2012013349, the examiner uses equivalent translation provided by US 8,906,996 B2), fails to teach either alone or in combination a method for producing an implant using a composite powder having micro-structured particles, the method comprising:  comprise spherical precipitated calcium carbonate particles having an average diameter in the range from 0.05 micron to 50 micron, wherein the spherical precipitated calcium carbonate particles are obtained by providing a calcium suspension, introducing carbon dioxide or gas mixture containing carbon dioxide into the calcium hydroxide suspension, separating the spherical precipitated calcium carbonate particles formed, and adding 0.3% by weight to 0.7% by weight of at least one aminotrialklene phosphonic acid; and forming the implant by selective laser sintering of a composition comprising the composite powder, wherein the  microstructured particles of the composite powder have an average particle size d50 within the range from 10 micron to less than 200 micron. The Examiner agrees and finds the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743